            Case 2:21-mc-00054-KJM-JDP Document 2 Filed 03/08/21 Page 1 of 2



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant United States Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,
                                                     2:21-MC-00054-KJM-JDP
12                  Plaintiff,
                                                     STIPULATION AND ORDER EXTENDING TIME
13          v.                                       FOR FILING A COMPLAINT FOR FORFEITURE
                                                     AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $15,100.00 IN                     ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                    Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant Brandon
18 Gomez (“claimant”), by and through their respective counsel, as follows:

19          1.      On or about November 30, 2020, claimant filed a claim in the administrative forfeiture
20 proceeding with the United States Postal Inspection Service (“USPIS”) with respect to the Approximately

21 $15,100.00 in U.S. Currency (hereafter “defendant currency”), which was seized on September 2, 2020.

22          2.      The USPIS has sent the written notice of intent to forfeit required by 18 U.S.C. §
23 983(a)(1)(A) to all known interested parties. The time has expired for any person to file a claim to the

24 defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant has filed a claim

25 to the defendant currency as required by law in the administrative forfeiture proceeding.

26          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for
27 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant currency

28 is subject to forfeiture within ninety days after a claim has been filed in the administrative forfeiture
                                                       1
                                                                               Stipulation and Order to Extend Time
            Case 2:21-mc-00054-KJM-JDP Document 2 Filed 03/08/21 Page 2 of 2



 1 proceeding, unless the court extends the deadline for good cause shown or by agreement of the parties.

 2 That deadline is February 26, 2021.

 3          4.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to April

 4 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture against the

 5 defendant currency and/or to obtain an indictment alleging that the defendant currency is subject to

 6 forfeiture.

 7          5.       Accordingly, the parties agree that the deadline by which the United States shall be required

 8 to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment alleging that
 9 the defendant currency is subject to forfeiture shall be extended to April 27, 2021.

10

11 Dated:        2/25/21                                   McGREGOR W. SCOTT
                                                           United States Attorney
12
                                                   By:     /s/ Kevin C. Khasigian
13                                                         KEVIN C. KHASIGIAN
                                                           Assistant United States Attorney
14

15

16 Dated:        2/25/21                                   /s/ Ryan T. Fasso
                                                           RYAN T. FASSO, P.A.
17                                                         Attorney for potential claimant
                                                           Brandon Gomez
18                                                         238 E. Davis Blvd., Suite 207
                                                           Tampa, FL 33606
19                                                         Tel: (813) 856-6038
                                                           Email: ryanfassolaw@gmail.com
20
                                                           (Signature authorized by email)
21

22

23          IT IS SO ORDERED.

24 Dated: March 8, 2021

25

26

27

28
                                                           2
                                                                                 Stipulation and Order to Extend Time
